Appeal by defendant, as limited by his brief, from a sentence of the County Court, Rockland County, imposed June 27, 1973, upon a conviction of robbery in the third degree, on a plea of guilty, the sentence being an indeterminate prison term not to exceed four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a prison term of time served plus a period of probation. As so modified, sentence affirmed and case remitted to the County Court for the fixing of the period of probation and the conditions thereof. In our opinion, the sentence was excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Martuseello, Shapiro and Cohalan, JJ., concur.